Exhibit 10.3 BRIDGE LOAN AGREEMENT dated as of May 6, 2009 among MERCK & CO., INC., The GUARANTORS andLENDERS party thereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent J.P. MORGAN SECURITIES INC., Sole Bookrunner and Sole Lead Arranger and BANCO SANTANDER, S.A. NEW YORK BRANCH, BANK OF AMERICA SECURITIES LLC, BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC., CREDIT SUISSE SECURITIES (USA) LLC, HSBC BANK USA, NATIONAL ASSOCIATION, THE ROYAL BANK OF SCOTLAND PLC, AND UBS SECURITIES LLC, Co-Arrangers TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS Section 1.01. Defined Terms 1 Section 1.02. Types of Borrowings 24 Section 1.03. Terms Generally 24 Section 1.04. Accounting Terms; GAAP 25 ARTICLE 2 THE CREDITS Section 2.01. Commitments 25 Section 2.02. Loans and Borrowings 25 Section 2.03. Requests for Borrowings 26 Section 2.04. Funding of Borrowings 26 Section 2.05. Interest Elections 27 Section 2.06. Termination; Optional Reduction of Commitments; Notice 28 Section 2.07. Repayment of Loans; Evidence of Debt 29 Section 2.08. Optional Prepayment of Loans; Prepayment Notices 29 Section 2.09. Fees 30 Section 2.10. Interest 31 Section 2.11. Alternate Rate of Interest 31 Section 2.12. Increased Costs 32 Section 2.13. Break Funding Payments 33 Section 2.14. Taxes 33 Section 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs 35 Section 2.16. Mitigation Obligations; Replacement of Lenders 37 Section 2.17. Defaulting Lender 38 Section 2.18. Borrower Designation 38 Section 2.19. Mandatory Prepayments and Commitment Reductions 39 ARTICLE 3 REPRESENTATIONS AND WARRANTIES Section 3.01. Organization; Corporate Power and Authority 39 Section 3.02. Due Authorization and Enforceability 40 Section 3.03. No Conflict 40 Section 3.04. Governmental Approvals 40 Section 3.05. Financial Statements 40 Section 3.06. No Event of Default 41 Section 3.07. Ownership of Patents and other Intellectual Property 41 Section 3.08. Litigation 41 Section 3.09. Compliance with Laws 41 Section 3.10. Investment Company Act 42 Section 3.11. Margin Regulations 42 Section 3.12. Payment of Taxes 42 Section 3.13. ERISA Events 42 Section 3.14. Use of Proceeds 42 ARTICLE 4 CONDITIONS Section 4.01. Closing Date. 42 ARTICLE 5 AFFIRMATIVE COVENANTS Section 5.01. Financial Statements 44 Section 5.02. Notices of Material Events 45 Section 5.03. Existence and Conduct of Business 45 Section 5.04. Payment of Tax Liabilities 46 Section 5.05. Maintenance of Properties; Maintenance of Insurance 46 Section 5.06. Maintenance of Books and Records 46 Section 5.07. Visitation Rights 46 Section 5.08. Compliance with Laws 47 Section 5.09. Additional Guarantors 47 Section 5.10. Maintenance of Ratings 47 ARTICLE 6 NEGATIVE COVENANTS Section 6.01. Liens 47 Section 6.02. Mergers and Other Fundamental Changes 48 Section 6.03. Total Debt to Capitalization Ratio 49 Section 6.04. Subsidiary Indebtedness 49 Section 6.05. Restricted Payments 49 Section 6.06. Restricted Investments 49 Section 6.07. Affiliate Transactions 50 Section 6.08. Restrictions On Subsidiary Distributions; Negative Pledges 50 ARTICLE 7 EVENTS OF DEFAULT Section 7.01. Events of Default 52 ARTICLE 8 THE ADMINISTRATIVE AGENT ARTICLE 9 MISCELLANEOUS Section 9.01. Notices 56 Section 9.02. Waivers; Amendments 57 Section 9.03. Expenses; Indemnity; Damage Waiver 58 Section 9.04. Successors and Assigns 59 Section 9.05. Survival 63 Section 9.06. Counterparts; Integration; Effectiveness 63 Section 9.07. Severability 63 Section 9.08. Right of Set-off 63 Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process 64 Section 9.10. WAIVER OF JURY TRIAL 64 Section 9.11. Headings 65 Section 9.12. Confidentiality 65 Section 9.13. USA PATRIOT Act 65 ARTICLE 10 AFFILIATE GUARANTEES Section 10.01. Affiliate Guarantees 66 Section 10.02. Affiliate Guarantees Unconditional 66 Section 10.03. Limitation on Obligations of Subsidiary Guarantor 67 Section 10.04. Release of Affiliate Guarantees 67 Section 10.05. Waiver by Guarantors 68 Section 10.06. Subrogation. 68 Section 10.07. Stay of Acceleration 68 Section 10.08. Continuing Guarantee 68 Section 10.09. Addition of Guarantors 68 SCHEDULES: Schedule 1.01 – Permitted Existing Indebtedness Schedule 2.01 – Commitments Schedule 6.01 – Existing Liens EXHIBITS: Exhibit A – Form of Assignment and Assumption Exhibit B – Form of Guarantor Joinder Agreement Exhibit C – Form of Borrowing Request Exhibit D – Form of Interest Election Request Exhibit E – Form of Section 2.14(e) Certificate BRIDGE LOAN AGREEMENT dated as of May 6, 2009 (this “Agreement”), among MERCK & CO., INC., a company organized under the laws of the state of New Jersey (the “Company”), the GUARANTORS and LENDERS party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent. W I T N E S S E T H : The Company has agreed to combine with (the “Merger”) SCHERING−PLOUGH CORPORATION (to be renamed Merck & Co., Inc. upon consummation of the
